CHARLES F. CLAIBORNE, JUDGE.
She plaintiff claimed of defendant 1240.00. From a judgment in favor of defendant, the plaintiff was granted an appeal returnable to this Court on February 23th, 1922. On motion of plaintiff, filed February 27th, the time allowed for filing the transcript was extended until March 8th, 1922. She transcript was filed in this Court on March 9th, 1922. Xhe defendant and appellée has moved to dismiss the appeal on the ground
"that the transcript was not filed until March 9th, 1922, the day after the extended return day".
In the case of Ragan vs La. Ry. & Nav. Co., 139 La. 633, the Supreme Court said that under Article 1135 of the Code of Practice it was the duty of the Justice of the Peace to transmit to the appellate Court the transcript, and that the appeal could y not be dismissed for his failure to do so, C. P. 898, thus penalizing an appellant for a fault which wfts not his.
We are bound to follow this opinion until reversed.
Motion to dismiss denied.
May 22nd, 1922.

*300



*301



*302



*303


303